Citation Nr: 1640620	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida South Georgia Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered by Putnam County Emergency Medical Services on March 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) facility in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran requested a hearing before the Board.  In January 2015, the Veteran requested a change in the scheduled hearing due to an out-of-state emergency hospitalization.  The Veteran's hearing was rescheduled for July 2016, and she was sent one reminder of the hearing.  The hearing never occurred, however, due to an employee note written in VACOLS stating that the Veteran withdrew her request for a hearing.  Yet the record demonstrates there is no such correspondence in the Veteran's file withdrawing her request.  Accordingly, the case must be remanded to offer the Veteran another opportunity for a hearing.   

The Veteran is reminded, however, that should she fail to report to the next scheduled hearing, the Board will consider the hearing request withdrawn, if good cause for missing the hearing is not later presented.  See 38 C.F.R. § 20.704(d)(2015).

Moreover, the Board notes the Veteran's original appeal for emergency service reimbursement which was rendered in 2011, as well as the AOJ's responsive decision, are missing from the file.  Without those documents, the Board is unable to fairly and accurately assess the Veteran's claim for compensation.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Videoconference hearing with a VLJ.  The RO must comply with the procedures outlined in 38 C.F.R. § 20.702, which govern scheduling and notification of Board hearings.

2.  Obtain and place into the Veteran's file the Veteran's original claim for reimbursement, as well as the responsive decision.

3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




